—In an action to recover damages for fraud, the defendant appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated July 29, 1992, which denied his motion to vacate the default judgment entered October 16, 1991.
Ordered that the order is affirmed, with costs.
The defendant failed to present a reasonable excuse for the default and a meritorious defense to the plaintiff’s claims (see, Alert Med. Personnel v Rera, 203 AD2d 401). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.